04/27/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                        Assigned on Briefs February 12, 2020

           STATE OF TENNESSEE v. KEITH HARRIS PEARSON

                 Appeal from the Circuit Court for Marshall County
                  No. 18-CR-54       Forest A. Durard, Jr., Judge
                     ___________________________________

                           No. M2019-00780-CCA-R3-CD
                       ___________________________________

Keith Harris Pearson, Defendant, admitted to violating the terms of his probation, and the
trial court revoked his probation and ordered him to serve the balance of his sentence in
the Tennessee Department of Correction (“TDOC”). On appeal, Defendant claims that
the trial court erred in revoking his probation. Discerning no error, we affirm the trial
court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

THOMAS T. WOODALL, J., delivered the opinion of the court, in which ROBERT W.
WEDEMEYER and ROBERT L. HOLLOWAY, JR., JJ., joined.

Donna Orr Hargrove, District Public Defender, and William J. Harold, Assistant District
Public Defender, for the appellant, Keith Harris Pearson.

Herbert H. Slatery III, Attorney General and Reporter; Andrew C. Coulam, Senior
Assistant Attorney General; Robert J. Carter, District Attorney General; and Drew
Wright, Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

       On April 18, 2018, Defendant pled guilty in Case Nos. 18-CR-54 and 18-CR-55.
In Case No. 18-CR-54, Defendant pled guilty to two counts of reckless endangerment by
discharging a deadly weapon into a habitation, and the trial court sentenced Defendant to
concurrent six-year sentences to be served on probation. Although the judgment in Case
No. 18-CR-55 is not included in the record on appeal, we glean from the plea agreement
that Defendant pled guilty to aggravated domestic assault and was sentenced to six years,
with service of 335 days and the balance of the sentence to be served on probation. The
plea agreement also provided that the effective six-year sentence in Case No. 18-CR-54
would be consecutive to the six-year sentence for aggravated domestic assault in Case
No. 18-CR-55 and “any unexpired sentence.”

       On February 20, 2019, a probation violation warrant was filed in Case Nos. 18-
CR-54 and 18-CR-55 averring that Defendant was charged with driving on a suspended
license; that he missed multiple sessions of the court-ordered Batterers’ Intervention
Program; that he tested positive for methamphetamine, marijuana, ecstasy, and cocaine;
and admitted to using marijuana and intravenous heroin.

        On March 20, 2019, the trial court held revocation hearings during which
Defendant conceded to violating the terms of his probation. The court reset the hearing
“to allow time to explore alternatives for [D]efendant’s drug addiction and mental health
conditions.” The court reconvened on April 17, 2019, and after hearing testimony of
witnesses and statements of counsel and Defendant, the court revoked the probation in
Case 2018-CR-54 but not the sentence in Case 2018-CR-55. In its order revoking
probation, the court “recommend[ed] that due to Defendant’s status as a military veteran,
he be given immediate placement in a T[ennessee] D[epartment] [o]f C[orrection]
Veterans Housing Unit and, when available, placement in all drug programs when a spot
became available.” Defendant timely filed a notice of appeal.

       Defendant argues on appeal that the trial court erred in revoking his probation and
ordering him to serve one of his original sentences in incarceration. The State responds
that the trial court acted within its discretion to order him to serve his original sentence.
We agree with the State.

       Upon a finding by a preponderance of the evidence that a defendant has violated a
condition of his or her probation, a trial court may revoke probation and order the
imposition of the original sentence. T.C.A. §§ 40-35-310, -311; State v. Kendrick, 178
S.W.3d 734, 738 (Tenn. Crim. App. 2005) (citing State v. Mitchell, 810 S.W.2d 733, 735
(Tenn. Crim. App. 1991)). Here, Defendant admitted to violating the conditions of
probation.

       Once a trial court has determined that a violation of probation has occurred, the
court has the discretionary authority to: “(1) order confinement; (2) order execution of the
sentence as originally entered; (3) return the defendant to probation on appropriate
modified conditions; or (4) extend the defendant’s probationary period by up to two
years.” State v. Brandon L. Brawner, No. W2013-01144-CCA-R3-CD, 2014 WL
465743, at *2 (Tenn. Crim. App. Feb. 4, 2014) (citing T.C.A. §§ 40-35-308(a), -308(c), -
310, -311(e); see State v. Hunter, 1 S.W.3d 643, 646 (Tenn. 1999)).



                                            -2-
       The court acted well within its discretionary authority in ordering that Defendant
serve his sentence in Case 2018-CR-54 in confinement.

                                    CONCLUSION

        Based upon the foregoing authorities and reasoning, we affirm the judgment of the
trial court revoking Defendant’s probation and ordering the balance of his sentence to be
served in the TDOC.

                                  ____________________________________________
                                  THOMAS T. WOODALL, JUDGE




                                          -3-